296 F.2d 432
Mary Ellen BREMER and Frederick G. Bremer, Appellants,v.Dr. Philip BURKA, Appellee.
No. 16317.
United States Court of Appeals District of Columbia Circuit.
Argued October 20, 1961.
Decided November 2, 1961.

Appeal from the United States District Court for the District of Columbia; Joseph C. McGarraghy, District Judge.
Mr. Maurice Friedman, Washington, D. C., with whom Mr. Maxwell A. Ostrow, Washington, D. C., was on the brief, for appellants.
Mr. Richard W. Galiher, Washington, D. C., with whom Mr. William E. Stewart, Jr., Washington, D. C., was on the brief, for appellee. Mr. Julian H. Reis, Washington, D. C., also entered an appearance for appellee.
Before PRETTYMAN, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
This is a civil action for damages, alleging medical malpractice. After hearing the plaintiffs' entire case, including the testimony of the defendant doctor (called as an adverse witness), the trial judge directed a verdict for the defendant. On reviewing the record we find no error.


2
Affirmed.